DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The receipt of Information Disclosure statements submitted 09/16/2019, 06/26/2020 and 02/01/2021 is acknowledged. 
Status of claims:
Claims 1-11 are pending in the application
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lee et al., EP 2982367B1 (International Publication Number WO 2014/163400 dated 09.10.2014) (hereinafter Lee).
	Regarding claim 1, Lee teaches a sustained-release preparation for parenteral administration for donepezil [0007] having stable drug-releasing property for a long time by preparing donepezil as microspheres along with a biocompatible polymer and a controlled release agent. The biodegradable, biocompatible polymer is poly(lactide-co-glycolide), polylactide, polyglycolide, polycaprolactone,gelatin, hyaluronate or mixtures thereof; wherein the donepezil constitute an amount within the range recited in the claim 
	Regarding instant claim 9, Lee teaches donepezil microspheres preparation method
comprising the steps of: preparing a dispersion liquid by dissolving, in at least one type of solvent, donepezil or a pharmaceutically acceptable salt thereof, and a biodegradable, biocompatible polymer; forming microspheres by adding donepezil and biodegradable, biocompatible polymer solution in a hydrophilic polymer aqueous solution containing polyvinyl alcohol (a surfactant) [see Examples] (the continuous phase), agitating the same; and removing the solvent to obtain the microspheres, wherein the biodegradable, biocompatible polymer includes polylactide (see claim 12 and paragraphs [0012] and [0020]-[0022]). Regarding claim 10, the reference teaches using a sieve [0027]. Regarding instant claim 11, Lee teaches that the surfactant is polyvinyl alcohol. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee et al., US 7399486 (hereinafter Lee1).
	Lee is relied upon for the reasons set forth hereinabove. 
	Regarding instant Claim 4 reciting a span value of the microsphere is 1.2; as noted supra, lee teaches using sieves having 25 µm and 150 µm; thus, the microspheres smaller than 25 µm and larger than 150 µm are excluded from the particles (the current specification discloses that the microspheres of the currently claimed invention are obtained using 25 µm and 150 µm sieves, see page 20). Since the span value depends from the average size of the microspheres which are expected to be the same, the span value is also expected to be the same. Regarding claim 5, the reference teaches that when 50 mg of the microspheres were completely dissolved in a mobile phase and filtrated with a 0.45 mm syringe filter to obtain a test solution, more than 80% of the drug loading could be achieved (see [0047-0048 and Table 2]). Note that the microsphere size disclosed in the reference is overlapping with the claim size critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). “[A] prima facie case of obviousness arises when the ranges of a claimed composition overlap the ranges disclosed in the prior art. Even without complete overlap of the claimed range and the prior art range, a minor difference shows a prima facie case of obviousness.” In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005). The Office has established an overlap between the claim ranges of all time periods and those of the cited prior art except for 1.7% less release in the first hour only, this would be sufficient to establish a prima facie case of obviousness. Applicant 
Lee did not teach that the sustained release microspheres comprises two or more microspheres which comprise a polylactide having a different intrinsic viscosity.
Lee1 teaches a method for preparing mixed formulation of sustained release microspheres with different compositions by a continuous one-step process by continuously introducing the mixed fluids into a dryer from the two or more different fluids for preparation of sustained release microspheres containing a biodegradable polymer, a drug, an additive and a solvent with different types of contents or both of the components (abstract and claim 1). The reference teaches that the term “biodegradable polymer, as used in the reference, includes polylactide (PLA), polyglycolide (PGA) or their copolymer, poly(lactide-co-glycolide) (PLGA) among others (col. 4, lines 16-21 and claim 8). The two or more fluids of which the composition, quantity or both of one or more component are different from each other; and discloses that microspheres may be prepared by varying the type, concentration, etc. of the biodegradable polymer (see col.  2, lines 53-59, col. 3, lines 1-8 and col. 4, lines 5-15). Similarly, the reference teaches that the mixed formulation of sustained release microspheres with different compositions is prepared by a continuous one-step process by Suspending or emulsifying a drug to be encapsulated at same or different concentrations in Solutions of biodegradable polymers of different types or solutions of an identical biodegradable polymer of different concentrations (col. 5, lines 60-66). Thus, since different concentrations makes different viscosities, the limitation is properly met. 

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





NABILA G EBRAHIMExaminer, Art Unit 1615                                                                                                                                                                                                        
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617